Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 12-21, 25, 28-31 of U.S. Patent No. US 10965395 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 1 of the instant application merely broaden the scope of the combination of claim(s) 1 and 28 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 2 of the instant application is substantively the same and/or readily derivable from patent claim(s) 2.
Claim 3 of the instant application is substantively the same and/or readily derivable from patent claim(s) 3.
Claim 4 of the instant application is substantively the same and/or readily derivable from patent claim(s) 4.
Claim(s) 5 of the instant application merely broaden the scope of the combination of claim(s) 5 and 29 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 6 of the instant application is substantively the same and/or readily derivable from patent claim(s) 6.
Claim 7 of the instant application is substantively the same and/or readily derivable from patent claim(s) 7.
Claim 8 of the instant application is substantively the same and/or readily derivable from patent claim(s) 8.
Claim 9 of the instant application is substantively the same and/or readily derivable from patent claim(s) 10.
Claim(s) 10 of the instant application merely broaden the scope of the combination of claim(s) 12 and 30 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 11 of the instant application is substantively the same and/or readily derivable from patent claim(s) 13.
Claim 12 of the instant application is substantively the same and/or readily derivable from patent claim(s) 14.
Claim 13 of the instant application is substantively the same and/or readily derivable from patent claim(s) 15.
Claim 14 of the instant application is substantively the same and/or readily derivable from patent claim(s) 25.
Claim 15 of the instant application is substantively the same and/or readily derivable from patent claim(s) 12.
Claim(s) 16 of the instant application merely broaden the scope of the combination of claim(s) 16 and 31 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 17 of the instant application is substantively the same and/or readily derivable from patent claim(s) 17.
Claim 18 of the instant application is substantively the same and/or readily derivable from patent claim(s) 18.
Claim 19 of the instant application is substantively the same and/or readily derivable from patent claim(s) 25.
Claim 20 of the instant application is substantively the same and/or readily derivable from patent claim(s) 19.
Claim 21 of the instant application is substantively the same and/or readily derivable from patent claim(s) 20.
Claim 22 of the instant application is substantively the same and/or readily derivable from patent claim(s) 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 7, 10, 11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100077276 A1 to Okamura; Shutai et al. in view of US 20090316823 A1 to Lee; Chun Woo et al.

Re: Claim(s) 1, 2, 5, 6, 10, 11, 15, 16, 17
Okamura discloses a method in a network node for encoding a downlink control channel transmission to a user equipment (0001), 
the method comprising: determining that channel conditions are below a threshold level (0243-0245 – encoder disclosed … when received quality information shows that received quality is poor.  The Examiner points out that it is implicit that a threshold is used to determine “poor” quality); 
in response to determining that channel conditions are below the threshold level (see last citation - … when received quality information shows that received quality is poor):  
encoding, into the downlink control channel transmission, one or more predetermined control information bits, or encoding a reduced number of control information bits into the downlink control channel transmission by omitting one or more control information bits, wherein the one or more omitted control information bits are one or more predetermined control information bits whose one or more respective values are known to the user equipment (0245-0246 - when received quality information shows that received quality is poor, the number of known bits is increased …  Known bit count determining section 1110 outputs the determined number of known bits to known bit inserting section 910 and control signal encoder 1120.  00249 - Control signal encoder 1120 encodes a control signal including information about the number of known bits, and reports the encoded control signal to the decoding side (i.e. receiving side).  The Examiner points out that when the known bits are output to control signal encoder which in turn encodes a control signal, then the known bits are bits for a control signal.  Thus, control bits are implied); 
and transmitting the downlink control channel transmission to the user equipment (0249 -   Control signal encoder 1120 encodes a control signal including information about the number of known bits, and reports the encoded control signal to the decoding side (i.e. receiving side)).
Okamura does/do not appear to explicitly disclose that the values of the one or more predetermined control information bits are known to the user equipment.
However, attention is directed to Lee which discloses said limitation (0010 - Certain embodiments provide an apparatus for decoding encoded data bits of a wireless communication transmission for a response message expected to be transmitted in response to a transmitted message. The apparatus generally includes means for generating a hypothesis specifying a set of bit values of the encoded data bits based on a-priori information regarding the response message, wherein the a-priori information is extracted from the transmitted message and means for decoding the transmission by eliminating from consideration sets of decoded bits that are inconsistent with the specified bit values and selecting, as output, decoded bits that are consistent with the bit values specified by the hypothesis).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Okamura invention by employing the teaching as taught by Lee to provide the ability to have a-priori knowledge of the bit values of encoded data bits for use in decoding the transmission.  The motivation for the combination is given by Lee (0006 - with the ever increasing reliability and performance demands of wireless services, there is an ongoing need to continuously reduce bit error rates).
Okamura further discloses a network node comprising transceiver and processing circuitry (Fig. 3) and a user equipment comprising the same (Fig. 6) are required by claims 10 and 16, respectively.

Re: Claim(s) 7, 18
Okamura in view of Lee discloses those limitations as set forth in the rejection of claim(s) 1 above.
Okamura further discloses wherein decoding the downlink control channel transmission based on knowledge of the one or more respective values of the one or more predetermined control information bits comprises decoding the downlink control channel transmission using a predetermined subset of a set of codewords (see analysis of the rejection of claim 1 in view of Obuchi along with Okamura - 0154).

Claim(s) 1, 3-5, 8, 10, 12, 13, 15, 16, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080159431 A1 to Obuchi; Kazuhisa et al. in view of US 20090316823 A1 to Lee; Chun Woo et al.

Re: Claim(s) 1, 3, 5, 8, 10, 12, 15, 16, 20
Obuchi discloses a method in a network node for encoding a downlink control channel transmission to a user equipment (0002), 
the method comprising: determining that channel conditions are below a threshold level (0068 – MIMO is applied when there are few propagation errors, and MIMO is not applied when there are frequent propagation errors.  The Examiner points out that it is implicit that a threshold is used to determine “few” and “frequent” propagation errors);
in response to determining that channel conditions are below the threshold level (see last citation):  
encoding, into the downlink control channel transmission, one or more predetermined control information bits whose one or more respective values are known to the user equipment, or encoding a reduced number of control information bits into the downlink control channel transmission by omitting one or more control information bits, wherein the one or more omitted control information bits are one or more predetermined control information bits (0057-0059 - from among a plurality of control channel formats, one control channel format is selected and used so that the number of control channel information sets is large when MIMO is applied for user data (refer to FIG. 4), while the number of control channel information sets becomes small when MIMO is not applied for user data (FIG. 5).  Fig. 9 and 0066-0071 – disclosed is a mechanism for allowing a more robust encoding of the control bits in the non-MIMO case. By comparison of the formats shown in figures 4 and 5 of D1, it is evident that some of the bits of the MIMO format are set to predetermined values and not transmitted in the non-MIMO format. For instance, the modulation scheme for each antenna occupies 8 bits in the MIMO format in order to indicate four different modulation types (QPSK, 8PSK, 16QAM, 64QAM) for each antenna. In the non-MIMO format, a single bit indicates one of two modulation types (QPSK, 16QAM) for all antennas. This means that the bit values corresponding to the 8PSK and 64QAM modulations of the MIMO format have been -for each antenna- set to the predetermined values indicating not active and have not been transmitted);
and transmitting the downlink control channel transmission to the user equipment (Figs. 7 and 9).
Obuchi does/do not appear to explicitly disclose that the values of the one or more predetermined control information bits are known to the user equipment.
However, attention is directed to Lee which discloses said limitation (0010 - Certain embodiments provide an apparatus for decoding encoded data bits of a wireless communication transmission for a response message expected to be transmitted in response to a transmitted message. The apparatus generally includes means for generating a hypothesis specifying a set of bit values of the encoded data bits based on a-priori information regarding the response message, wherein the a-priori information is extracted from the transmitted message and means for decoding the transmission by eliminating from consideration sets of decoded bits that are inconsistent with the specified bit values and selecting, as output, decoded bits that are consistent with the bit values specified by the hypothesis).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Obuchi invention by employing the teaching as taught by Lee to provide the ability to have a-priori knowledge of the bit values of encoded data bits for use in decoding the transmission.  The motivation for the combination is given by Lee (0006 - with the ever increasing reliability and performance demands of wireless services, there is an ongoing need to continuously reduce bit error rates).
Obuchi further discloses a network node comprising transceiver and processing circuitry (Fig. 3) and a user equipment comprising the same (Fig. 6) are required by claims 10 and 16, respectively.

Re: Claim(s) 4, 13, 21
Obuchi in view of Lee discloses those limitations as set forth in the rejection of claim(s) 1 above.
Obuchi further discloses wherein encoding the reduced number of control information bits into the downlink control channel transmission comprises applying rate matching in dependence on the total number of the one or more omitted control information bits (Fig. 11 and 0074-0077).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415